Exhibit 10.1

APOGEE ENTERPRISES, INC.

Executive Incentive Plan F20

 

Name   Title   Location  

 

Total Bonus Potential:    Threshold         Plan            Target       Maximum
                                  

% of Target Earned

                           

% of Base Salary Earned

                                                          Apogee Net Sales (25%
of Target)      Threshold    Plan    Target    Maximum           Actual      

Net Sales $ (MM)

                                 

Bonus %

                                 

(A)

Apogee Earnings Before Taxes (65% of Target)      Threshold    Plan    Target   
Maximum           Actual      

Earnings Before Taxes

                                 

Bonus %

                                 

(B)

Apogee Days Working Capital (10% of Target)      Threshold    Plan    Target   
Maximum           Actual      

Days Working Capital

                                 

Bonus %

                                 

(C)

                              Total Percent of Target Award Earned [(A)+(B)+(C)]
                 (D)                               Times Target Award Percent   
              (E)                               Total Award Earned (as % of Base
Salary)                  (F) = (D) x (E)                               F20 Base
Salary                  (G)                               Total Incentive Plan
Payout                  (F) x (G)

 

Notes:

All Executive Incentive Plan payout recommendations are subject to review and
approval by the Compensation Committee of the Board of Directors. While the
Committee considers and is guided by the amounts that would be payable under the
foregoing criteria, it is not bound by these results and does exercise its
discretion to pay different amounts.

 

    

Executive must be employed on the date the Compensation Committee approves the
F20 payout under this Plan, which is expected to occur in late April or early
May of 2020.

 

    

Executive acknowledges, understands and agrees that, notwithstanding anything to
the contrary contained herein, the Incentive Plan Payout to which the Executive
is otherwise entitled (or which has been paid) is subject to forfeiture or
recoupment, in whole or in part, at the direction of the Company’s Board of
Directors (the “Board”) if, in the judgment of the Board, events have occurred
that are covered by the Company’s Clawback Policy (as it exists on the date
hereof, and as it may be amended from time to time by the Board, the “Clawback
Policy”) and the Board further determines, in tis sole discretion, that
forfeiture or recoupment of all or part of the Incentive Plan Payout is
appropriate under all the circumstances considered by the Board. A copy of the
Clawback Policy may be obtained from the General Counsel upon the Executive’s
request.

 

Executive Signature:          Date:       